                                           Case 3:20-cv-01688-JD Document 20 Filed 04/13/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT WILLIAM STEPP,                              Case No. 20-cv-01688-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.                                         AND CERTIFICATE OF
                                   9
                                                                                            APPEALABILITY
                                  10     IN RE: WRIT OF HABEAS CORPUS,
                                                                                            Re: Dkt. No. 18
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Robert William Stepp, a state prisoner, filed pro se a habeas petition under 28 U.S.C. §

                                  14   2254. Respondent filed a motion to dismiss on the grounds that the petition is barred by the

                                  15   statute of limitations. Stepp has not filed an opposition or otherwise communicated with the Court

                                  16   despite being provided an additional reminder. Docket No. 19. The Court nevertheless has

                                  17   reviewed the motion, and it is granted.

                                  18          STATUTE OF LIMITATIONS

                                  19          The Antiterrorism and Effective Death Penalty Act of 1996 imposes a statute of limitations

                                  20   on petitions for writs of habeas corpus filed by state prisoners. Petitions filed by prisoners

                                  21   challenging noncapital state convictions or sentences must be filed within one year of the latest of

                                  22   the date on which: (A) the judgment became final after the conclusion of direct review or the time

                                  23   passed for seeking direct review; (B) an impediment to filing an application created by

                                  24   unconstitutional state action was removed, if such action prevented petitioner from filing; (C) the

                                  25   constitutional right asserted was recognized by the Supreme Court, if the right was newly

                                  26   recognized by the Supreme Court and made retroactive to cases on collateral review; or (D) the

                                  27   factual predicate of the claim could have been discovered through the exercise of due diligence.

                                  28   28 U.S.C. § 2244(d)(1). Time during which a properly filed application for state post-conviction
                                           Case 3:20-cv-01688-JD Document 20 Filed 04/13/21 Page 2 of 4




                                   1   or other collateral review is pending is excluded from the one-year time limit. 28 U.S.C. §

                                   2   2244(d)(2). The one-year period generally will run from “the date on which the judgment became

                                   3   final by the conclusion of direct review or the expiration of the time for seeking such review.” 28

                                   4   U.S.C. § 2244(d)(1)(A).

                                   5          Background

                                   6          In 2017, Stepp pled no contest to attempted murder and admitted a great bodily injury

                                   7   allegation and one prior strike conviction. Motion to Dismiss (“MTD”) Ex. A at 6-12 of 134. On

                                   8   November 16, 2017, Stepp was sentenced to twenty-one years in prison. Id. at 13-17 of 134.

                                   9   Stepp did not file a direct appeal.

                                  10          On February 16, 2019, Stepp filed a habeas petition in the Humboldt County Superior

                                  11   Court. Id. Ex. B. at 39 of 1341 The superior court denied the petition on March 7, 2019. Petition

                                  12   (Docket No. 1) at 53-56.
Northern District of California
 United States District Court




                                  13          On July 17, 2019, Stepp filed a habeas petition in the California Court of Appeal. MTD

                                  14   Ex. C. The court denied the petition on August 29, 2019. Id.

                                  15          On September 13, 2019, Stepp filed a petition in the California Supreme Court. Id. Ex. D

                                  16   at 53 of 134. The court denied the petition on January 2, 2020. Id. at 133 of 134

                                  17          Stepp filed this petition on February 22, 2020. Petition at 89.

                                  18          Discussion

                                  19          Stepp’s state court judgment became final on January 15, 2018, sixty days after sentencing,

                                  20   when the deadline for filing a notice of appeal expired. See Cal. Rule of Court 8.308(a) (notice of

                                  21   appeal must be filed within 60 days of criminal judgment); see also Mendoza v. Carey, 449 F.3d

                                  22   1065, 1067 (9th Cir. 2006) (California conviction becomes final 60 days after judgment if not

                                  23   appealed). The one-year limitations period began to run the next day, January 16, 2018, and

                                  24   expired one year later on January 15, 2019. See Patterson v. Stewart, 251 F.3d 1243, 1246 (9th

                                  25   Cir. 2001) (calculating AEDPA’s one-year limitation period according to Federal Rule of Civil

                                  26
                                  27   1
                                         The Court affords petitioner application of the mailbox rule as to the filing of his pro se habeas
                                  28   petitions in state and federal court. Houston v. Lack, 487 U.S. 266, 275-76 (1988) (pro se prisoner
                                       filing is dated from the date prisoner delivers it to prison authorities).
                                                                                           2
                                            Case 3:20-cv-01688-JD Document 20 Filed 04/13/21 Page 3 of 4




                                   1   Procedure 6(a)). This federal petition filed on February 22, 2020, is untimely by more than one

                                   2   year, unless Stepp is entitled to tolling.

                                   3           Stepp’s first state habeas petition was filed on February 16, 2019, approximately one

                                   4   month after the expiration of the statute of limitations. He will not receive statutory tolling for this

                                   5   petition or the subsequent filings because they were filed after the expiration of the statute of

                                   6   limitations. See Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir. 2003) (“[S]ection 2244(d)

                                   7   does not permit the reinitiation of the limitations period that has ended before the state petition

                                   8   was filed,” even if the state petition was timely filed).

                                   9           Even if Stepp had presented an argument to provide tolling for one month, from the date

                                  10   the statute of limitations expired to the date he filed his first state habeas petition, this federal

                                  11   habeas action would still be untimely. Stepp’s state habeas petitions concluded when the

                                  12   California Supreme Court denied his petition on January 2, 2020. He did not file this federal
Northern District of California
 United States District Court




                                  13   petition until February 22, 2020, more than six weeks later. Even if Stepp were permitted to toll

                                  14   the period from the date the statute of limitations expired to the date he filed his first state habeas

                                  15   petition and for the entirety that his state habeas petitions were pending, this federal petition would

                                  16   still be untimely. There is no statutory tolling for the period from the denial of the final state

                                  17   petition to the filing of a federal petition. See Nino v. Galaza, 183 F.3d 1003, 1006-07 (9th Cir.

                                  18   1999), overruled on other grounds by Harris v. Carter, 515 F.3d 1051, 1053 (9th Cir. 2008)

                                  19   (holding statute of limitations is not tolled between denial of state habeas petition and filing of

                                  20   federal habeas petition).

                                  21           CONCLUSION

                                  22           1.      Respondent’s motion to dismiss (Docket No. 18) is GRANTED and this case is

                                  23   DISMISSED. The Clerk is requested to close the case.

                                  24           2.      A certificate of appealability (“COA”) will not issue because this is not a case in

                                  25   which “jurists of reason would find it debatable whether the petition states a valid claim of the

                                  26   denial of a constitutional right and that jurists of reason would find it debatable whether the

                                  27   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

                                  28   The Court declines to issue a COA regarding the procedural holding or the underlying claims of
                                                                                            3
                                            Case 3:20-cv-01688-JD Document 20 Filed 04/13/21 Page 4 of 4




                                   1   the petition.

                                   2           IT IS SO ORDERED.

                                   3   Dated: April 13, 2021

                                   4

                                   5
                                                                                       JAMES DONATO
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                              4
